Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Feig et al. (US 10,733,524 B1) teaches a quantum computing D-state AC-Stark shift gate system comprises at least one gate manipulation source and one or more ions trapped in an ion trap. The at least one gate manipulation source is configured to generate a first gate manipulation signal and a second gate manipulation signal. The first and second gate manipulation signals couple an ion between a set of S-states and a set of D-states. The first and second gate manipulation signals apply a force to an ion of the one or more ions that is dependent on the internal state of the ion. The first and second gate manipulation signals are configured to couple internal states of the ions to their motional state without appreciably altering a population of the ions within the set of S-states. Rigetti et al. (US 10,192,168 B2) teaches a quantum computing system includes a control system and a quantum processor cell. The control system generates quantum processor control information for a group of devices housed in the quantum processor cell, and each device in the group has a distinct operating frequency. In some cases, a waveform generator generates a multiplexed control signal based on the quantum processor control information, and the multiplexed control signal is communicated an input signal processing system. In some cases, the input signal processing system includes an input channel configured to receive the multiplexed control signal, a de-multiplexer configured to separate device control signals from the multiplexed control signal, and output channels configured to communicate the respective device control signals into the quantum processor cell.
However, Feig et al. and Rigetti et al. fails to teach or suggest alone of in combinations the step of “causing, by the controller, the quantum computer to use the physical qubit to execute the i + m-th slice of the quantum circuit”, as required by method claim 1; and Feig et al. and Rigetti et al. fails to teach or suggest alone of in combinations “cause the quantum computer to use the physical qubit to execute the i + m-th slice of the quantum circuit”, as required by claim 12.
Claims 1-20 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844